DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 12/02/2019 and 05/18/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-15 are objected to because of the following informalities:  
Claim(s) 1 and 11 recite reference numerals in the claims which is causing lack of antecedent basis (note - drawings, although part of the specification, do not constitute a claim’s antecedent). Claim 1, for example, recites magnetic field measuring device (2); Claim 11, for example, recites line section (4). The Examiner suggests removing all reference numerals from the claims to restore clarity.
Claim(s) 2-10 and 12-15 not specifically addressed share the same informalities as claim 1 or 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1 and 11, it is unclear as to whether it is merely a magnetic field measuring device or a system consisting of a magnetic field measuring device, current sensor arrangement and a line section to be tested of branched AC power system due to indefinite structure or improper construct of the subject matter. Claim 1 initially relates to a "magnetic field measuring device for acquisition of a localization current in a branched AC power supply system”. However, other parts of the claim relate to a Current sensor arrangement in the attached state to one to be tested line section of the power supply system such that the first current sensor next to the compensation magnetic field, the alternating magnetic field and a localization current caused by the common-mode magnetic field recorded as a partially compensated magnetic field so that for the 
Dependent Claim(s) 2-10 and 12-15 not specifically addressed share the same 112(b) rejection as independent Claim 1 or 11. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrenko et al. (US 20140021939; hereinafter Dobrenko) in view of Buck et al. (US 20190154467).
Regarding claim 1, Dobrenko teaches in figure(s) 1-7 a magnetic field measuring device (2) for detecting a localization current (Ip) in a branched AC power supply system, wherein a load current (IL) having a mains frequency flows through a line section (4) to be tested of the AC power supply system and the localization current (Ip) has a fundamental frequency lower than the mains frequency, 

    PNG
    media_image1.png
    380
    421
    media_image1.png
    Greyscale

the magnetic field measuring device (2) having a current sensor arrangement mounted on the line section to be tested and comprising a first current sensor (S1) (current sensor 4; figure 3), a second current sensor (S2) (current sensor 17) and a compensating coil (Ak) (compensation coil 12), which generates a compensating magnetic field (Bk) acting in a detection range of the first current sensor (S1) and serving to partially compensate a mains frequency alternating magnetic field (BL) which is caused by the load current (IL) (para. 52 - magnetic flow generated in the magnetic loop 2 by the compensation coil 12 within the magnetic coil 2 has the opposite sign to and the same value as the magnetic flow which is generated by the current I, which flows in the power supply line L), and the magnetic field measuring device (2) having a first signal processing block (V1) (para. 51 – determining means 9), a second signal processing block (V2) (para. 57 – calibration device 13) and a compensating block (Vk) (para. 52 – compensation generator 11), wherein the first current sensor (S1) and the second current sensor (S2) are disposed such that, in addition to the compensating magnetic field (Bk), the first current sensor (S1) detects the alternating magnetic field (BL) (para. 43 - a first current sensor 4 is provided which detects an exciting current I.sub.E which forms within the excitation device 3 when said device magnetizes the magnetic loop 2 by means of the periodic voltage U.sub.E), and the impact of the compensating magnetic field (Bk) generated by the compensating coil (Ak) on the second current sensor (S2) is negligible, the second current sensor (S2) thus detecting only the alternating magnetic field (BL) and the common-mode magnetic field (Bp) caused by the localization current (Ip) as a resulting magnetic field (B2) (para. 51 - second current sensor 17 is provided which detects the strength S.sub.IK of the compensating current I.sub.K which flows in the compensation coil 12), wherein the first signal processing block (V1) generates a localization signal (xp) indicating the localization current (Ip) from a first sensor output signal (xsi) generated by the first current sensor (S1) (para. 43 - determining means 9 is provided which receives the present current strength of the exciting current I.sub.E from the first current sensor 4 and derives therefrom the present current strength S.sub.I of the current I), the second signal processing block (V2) generates an alternating voltage signal (xs) (para. 6 - alternating-current sensors) corresponding to the resulting magnetic field (B2) from a second sensor output signal (xs2) generated by the second current sensor (S2) (para. 57 - the current strength S.sub.IK detected by the second current sensor 17 is conveyed to a calibration device 13 … calibration device 13 comprises a control means 14 which is designed to store at least two values of the current strength S.sub.IK of the compensating current I.sub.K or two values of the signal S.sub.I and to generate the difference thereof) and the compensating block (Vk) connected downstream of the second signal processing block (V2) generates a compensating current (Ik), which feeds the compensating coil (Ak) (para. 51 - compensation generator 11 generates a compensating voltage U.sub.K on the basis of the current strength S.sub.I), from the alternating voltage signal (xs) and wherein the second signal processing block (V2) has a signal input for receiving a synchronization signal (xsync) in order to synchronize a specified measuring period (Tm), during which the localization current (Ip) is detected, with the alternating voltage signal (xs) (para. 20 - a time-measuring device which measures, for each period of the periodic exciting current, a first time period in which the detected exciting current has a positive value. The time-measuring device measures, for each period of the periodic exciting current, a second time period in which the detected exciting current has a negative value. The determining means comprises an integration means which integrates a difference between the first time period measured and the second time period measured as a measure of the current to be detected), and wherein the current sensors (S1, S2) are designed such that the second current sensor (S2) has a lower magnetic field measuring sensitivity than the first current sensor (S1) (para. 5  - sensors have a lower sensitivity, and the result of the current measurement is influenced by the supply voltage of the current sensor) and a (para. 22 - measuring range can be extended to a certain extent), 
Dobrenko does not teach explicitly a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed the magnetic field measuring range of the first current sensor (S1).
However, Buck teaches in figure(s) 1-14 a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1) (para. 18 - differential amplifier detects the typically similarly induced interference signals at both connections of the coil assembly and feeds back a common-mode signal to the differential amplifier inputs, with the result that the interference signals, in an ideal case, do not have any influence on the output signal.); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed the magnetic field measuring range of the first current sensor (S1) (para. 52 - partial compensation of the external electrical interference fields is possible. the coil connections P1B and P2B can be brought into equilibrium, for example, by an additional compensation capacitor CK1 or other discrete elements; figures 2,8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dobrenko by having a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed two vias with the same current path direction are arranged point-symmetrically with respect to a common mirror point, with the result that magnetic interference fields which are formed in secondary planes of the printed circuit board which are arranged perpendicular to the main plane have opposite directions and compensate for one another." (para. 7).

Regarding claim 2, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 1, 
Dobrenko additionally teaches in figure(s) 1-7 characterized in that the second signal processing block (V2) (para. 57 – calibration device 13) is designed such that the generated alternating voltage signal (xs) (para. 6 - alternating-current sensors) is continued unchanged during the measuring period (Tm), wherein the measuring period (Tm) extends over several periods (Tp) of the localization current (Ip) (para. 20 - a time-measuring device which measures, for each period of the periodic exciting current, a first time period in which the detected exciting current has a positive value. The time-measuring device measures, for each period of the periodic exciting current, a second time period in which the detected exciting current has a negative value. The determining means comprises an integration means which integrates a difference between the first time period measured and the second time period measured as a measure of the current to be detected).

Regarding claim 4, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 1, 
Dobrenko additionally teaches in figure(s) 1-7 characterized in that the compensating block (Vk) has an adjustment circuit (12) for adjusting the compensating current (Ik) (para. 52 -  compensation coil 12 within the magnetic coil 2 has the opposite sign to and the same value as the magnetic flow which is generated by the current I, which flows in the power supply line L. The magnetic flow in the magnetic loop 2 is thereby corrected to zero) and a signal input for receiving an adjustment signal (xad) generated by the second signal processing block (V2) (para. 57 – calibration device 13).

Regarding claim 5, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 1, 
Dobrenko additionally teaches in figure(s) 1-7 characterized in that the first signal processing block (V1) (para. 51 – determining means 9) is designed to generate a fine compensating signal (xf) which is supplied to the compensating block (Vk) for fine compensation of the alternating magnetic field (BL) (para. 51 - current strength S.sub.I is further conveyed to a compensation means 10, which comprises a compensation generator 11 and a compensation coil 12).

Regarding claim 6, Dobrenko teaches in figure(s) 1-7 Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 1, 
Buck additionally teaches in figure(s) 1-14 characterized in that the compensating coil (Ak) is a planar coil of which the winding is realized as a conducting (abs. -  coil winding has multiple loops that are arranged in different layers of the printed circuit board and form a main magnetic field with a main measuring direction perpendicular to a main plane of the printed circuit board … magnetic loops that are formed on printed circuit board secondary planes arranged perpendicularly to the main plane have opposite directions and compensate for one another).

Regarding claim 7, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 6, 
Buck additionally teaches in figure(s) 1-14 characterized in that the planar core (14) concentrically has an air gap (16) in which the first current sensor (S1) is disposed (para. 4 – “an inductive planar angle sensor having a stator, a rotor and an evaluation circuit” known to contain air gap).

Regarding claim 8, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 6, 
Buck additionally teaches in figure(s) 1-14 characterized by an embodiment as an independent assembly comprising the circuit board (10) (abs. - A coil assembly includes a coil winding and a multilayer printed circuit board.) and a surrounding housing (commonly known to have sensor housing) or a casting compound, wherein electronic components for signal processing are additionally disposed on the circuit board (10).

Regarding claim 9, Dobrenko in view of Buck teaches the Magnetic field measuring device according to claim 6, 
Buck additionally teaches in figure(s) 1-14 characterized in that the second current sensor (S2) is disposed on the circuit board (10) (abs. - A coil assembly includes a coil winding and a multilayer printed circuit board. The coil winding has multiple loops that are arranged in different layers of the printed circuit board and form a main magnetic field with a main measuring direction perpendicular to a main plane of the printed circuit board) or realized as a separate structural unit.

Regarding claim 11, Dobrenko teaches in figure(s) 1-7 a method for detecting a localization current (Ip) in a branched AC power supply system, wherein a load current (IL) having a mains frequency flows through a line section (4) to be tested of the AC power supply system and the localization current (Ip) has a fundamental frequency lower than the mains frequency, the method comprising the following steps: mounting a current sensor arrangement comprising a first current sensor (S1) (current sensor 4; figure 3), a second current sensor (S2) (current sensor 17) and a compensating coil (Ak) (compensation coil 12) acting in a detection range of the first current sensor (S1) and serving to partially compensate a mains-frequency alternating magnetic field (BL) which is caused by the load current (IL) (para. 52 - magnetic flow generated in the magnetic loop 2 by the compensation coil 12 within the magnetic coil 2 has the opposite sign to and the same value as the magnetic flow which is generated by the current I, which flows in the power supply line L), on the line section to be tested in such a manner that the first current sensor (S1) and the second current sensor (S2) are (para. 43 - a first current sensor 4 is provided which detects an exciting current I.sub.E which forms within the excitation device 3 when said device magnetizes the magnetic loop 2 by means of the periodic voltage U.sub.E) and the common-mode magnetic field (Bp) caused by the localization current (Ip) as a resulting magnetic field (B2) (para. 51 - second current sensor 17 is provided which detects the strength S.sub.IK of the compensating current I.sub.K which flows in the compensation coil 12), generating a localization signal (xp) indicating the localization current (Ip) from a first sensor output signal (xs 1), which is generated by the first current sensor (S1), by means of a first signal processing block (V1) (para. 51 – determining means 9), generating an alternating voltage signal (xs) from a second sensor output signal (xs2), which is generated by the second current sensor (S2), by means of a second signal processing block (V2) (para. 57 – calibration device 13), generating a compensating current (Ik), which feeds the compensating coil (Ak), from the alternating voltage signal (xs), which is generated by second signal processing block (V2), by means of a compensating block (Vk) (para. 52 – compensation generator 11), receiving a synchronization signal (xsync) in the second signal processing block (V2) in order to synchronize a specified measuring period (Tm), during which a detection of the localization current (Ip) is detected, with the alternating voltage signal (xs), and wherein the current sensors (S1, S2) are selected such that, compared to the (S1), the second current sensor (S2) has a lower magnetic field measuring sensitivity and a greater magnetic field measuring range, 
Dobrenko does not teach explicitly a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed the magnetic field measuring range of the first current sensor (S1).
However, Buck teaches in figure(s) 1-14 a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1) (para. 18 - differential amplifier detects the typically similarly induced interference signals at both connections of the coil assembly and feeds back a common-mode signal to the differential amplifier inputs, with the result that the interference signals, in an ideal case, do not have any influence on the output signal.); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed the magnetic field measuring range of the first current sensor (S1) (para. 52 - partial compensation of the external electrical interference fields is possible. the coil connections P1B and P2B can be brought into equilibrium, for example, by an additional compensation capacitor CK1 or other discrete elements; figures 2,8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dobrenko by having a common-mode magnetic field (Bp) caused by the localization current (Ip) as a partially compensated magnetic field (B1); which is why the partial compensation occurs only to the extent that the partially compensated magnetic field (B1) does not exceed two vias with the same current path direction are arranged point-symmetrically with respect to a common mirror point, with the result that magnetic interference fields which are formed in secondary planes of the printed circuit board which are arranged perpendicular to the main plane have opposite directions and compensate for one another." (para. 7).

Regarding claim 12, Dobrenko in view of Buck teaches the method according to claim 11, 
Dobrenko additionally teaches in figure(s) 1-7 characterized in that the generated alternating voltage signal (xs) (para. 6 - alternating-current sensors) is continued unchanged during the measuring period (Tm), wherein the measuring period (Tm) extends over several periods (Tp) of the localization current (Ip) (para. 20 - a time-measuring device which measures, for each period of the periodic exciting current, a first time period in which the detected exciting current has a positive value. The time-measuring device measures, for each period of the periodic exciting current, a second time period in which the detected exciting current has a negative value. The determining means comprises an integration means which integrates a difference between the first time period measured and the second time period measured as a measure of the current to be detected).

Regarding claim 15, Dobrenko in view of Buck teaches the method according to claim 11, 
(para. 51 - current strength S.sub.I is further conveyed to a compensation means 10, which comprises a compensation generator 11 and a compensation coil 12).

Claim(s) 3, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrenko in view of Buck, and further in view of Snoeij et al. (US 20150042325).
Regarding claim 3, Dobrenko in view of Buck teaches the magnetic field measuring device according to claim 1, 
Dobrenko does not teach explicitly characterized in that the second signal processing block (V2) has an overload detection (10) for generating an overload signal (xov) in case of an overload of the magnetic field measuring range of the first current sensor (S1).
However, Snoeij teaches in figure(s) 1-9 characterized in that the second signal processing block (V2) has an overload detection (10) for generating an overload signal (xov) in case of an overload of the magnetic field measuring range of the first current sensor (S1) (abs. - a closed-loop magnetic circuit with the first sensor in a nominal current range as well as open-loop current measurement using the second sensor in an extended second range to accommodate over-current conditions in a host system as well as to provide redundant current sensing functionality; figures 1-2).
Hybrid magnetic current sensors and sensing apparatus with closed-loop and open-loop circuitry" (abstract).

Regarding claim 10*, Dobrenko as modified by Buck and Snoeij teaches in figure(s) 1-7 a use of a magnetic field measuring device according to claim 3, as a device for detecting a localization current for an insulation fault localization system (IFLS) in an AC power supply system (para. 72 - as soon as the electrical current consumer has an insulation fault or another electrical fault in which an electrical current flows from the consumer to earth or other electrically conductive devices, the current-measuring device registers a difference between the currents of the leading and returning conductor branches of the conductor. The output of the current-measuring device then corresponds to this differential current), wherein the localization signal (xp) is transmitted to an evaluation unit (14) of the insulation fault localization system (IFLS), the synchronization signal (xsync) is received by the insulation fault localization system (IFLS) and the overload signal (xov) is supplied to the insulation fault localization system (IFLS) (para. 58 - control means 14 stores a first value of the current strength S.sub.IK whilst the current source 15 is switched off).

Regarding claim 13, Dobrenko in view of Buck teaches the method according to claim 11, 
Dobrenko does not teach explicitly characterized by generating an overload signal (xov) for detecting an overload of the magnetic field measuring range of the first current sensor (S1) in the second signal processing block (V2).
However, Snoeij teaches in figure(s) 1-9 characterized by generating an overload signal (xov) for detecting an overload of the magnetic field measuring range of the first current sensor (S1) in the second signal processing block (V2) (abs. - a closed-loop magnetic circuit with the first sensor in a nominal current range as well as open-loop current measurement using the second sensor in an extended second range to accommodate over-current conditions in a host system as well as to provide redundant current sensing functionality; figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dobrenko by having characterized by generating an overload signal (xov) for detecting an overload of the magnetic field measuring range of the first current sensor (S1) in the second signal processing block (V2) as taught by Snoeij in order to provide "Hybrid magnetic current sensors and sensing apparatus with closed-loop and open-loop circuitry" (abstract).

Regarding claim 14, Dobrenko as modified by Buck and Snoeij teaches in figure(s) 1-7 the method according to claim 13, characterized by adjusting the compensating current (Ik) (para. 52 -  compensation coil 12 within the magnetic coil 2 has the opposite sign to and the same value as the magnetic flow which is generated by the current I, which flows in the power supply line L. The magnetic flow in the magnetic loop 2 is thereby corrected to zero) in the compensating block (Vk) in case the compensating block (Vk) receives an adjustment signal (xad) from the second signal processing block (V2) (para. 57 – calibration device 13).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GUILLOT et al. (US 20190317135) discloses "current sensor with fluxgate".
Barczyk et al. (US 20150108967) discloses "Methods And Systems Relating To AC Current Measurements".
van Vroonhoven et al. (US 20150016006) discloses "method and apparatus for demagnetizing transformer cores in closed loop magnetic current sensors".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868